UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5143



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRELL LAMONT GILCHRIST, a/k/a Darrell Lamont
Gilchrist,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CR-02-245-DKC)


Submitted:   September 29, 2006           Decided:   October 30, 2006


Before NIEMEYER and LUTTIG,* Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, SULLIVAN & SULLIVAN, College Park, Maryland,
for Appellant. Deborah A. Johnston, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.




     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Following a jury trial, Derrell Lamont Gilchrist was

convicted   of     three    counts       of   armed   bank   robbery,   18   U.S.C.

§ 2113(a) & (d) (2000) (Counts 1, 3, 6); one count of conspiracy to

commit bank robbery and carjacking, 18 U.S.C. § 371 (2000) (Count

5); one count of carjacking, 18 U.S.C. § 2119 (2000) (Count 10);

four counts of use of a firearm in furtherance of a crime of

violence, 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2006) (Counts 2,

4, 7, 11); and one count of being a felon in possession of a

firearm, 18 U.S.C. § 922(g) (2000) (Count 12). The court sentenced

Gilchrist     to   112     years    of    imprisonment.        We   affirmed       the

conviction.      Thereafter, however, we granted Gilchrist’s petition

for rehearing and vacated and remanded to the district court for

resentencing in light of Booker v. United States, 543 U.S. 220

(2005).   The district court resentenced Gilchrist to an identical

sentence and he again appeals.

            Gilchrist’s counsel has filed a brief under Anders v.

California,    386   U.S.    738     (1967),     alleging    that   there    are    no

meritorious claims on appeal but raising the following issue:

whether the district court erred by allowing Gilchrist to be tried

and sentenced on an indictment that failed to allege specific

violations of 18 U.S.C.A. § 924(c)(1)(C).                    We have previously

rejected this argument.            See United States v. Robinson, 404 F.3d

850, 862 (4th Cir. 2005); see also Harris v. United States, 536


                                         - 3 -
U.S. 545 (2002) (holding that Apprendi v. New Jersey, 530 U.S. 466

(2000),   the   precursor    case    to   Booker,    applies     to   facts   that

increase the sentence beyond the statutory maximum, but not to

facts that merely increase the mandatory minimum sentence).

            We have examined the entire record in this case in

accordance with the requirements of Anders, including the issues

raised in Gilchrist’s pro se supplemental brief, and find no

meritorious issues for appeal. Accordingly, we affirm. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 4 -